Citation Nr: 0719676	
Decision Date: 06/29/07    Archive Date: 07/05/07

DOCKET NO.  04-07 286A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial compensable disability evaluation 
for a bilateral hearing loss disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2002 rating decision rendered by the 
Seattle, Washington, Regional Office (RO) of the Department 
of Veterans Affairs (VA) that granted service connection for 
a bilateral hearing loss disability.  The veteran perfected 
an appeal of the initial disability evaluation assigned for 
that disability.  

The Board notes that the veteran filed a notice of 
disagreement in December 2006 to an October 2006 rating 
decision that awarded a 10 percent disability rating for a 
right shoulder disability.  In his notice of disagreement, he 
contended that a 20 percent disability rating should be 
awarded.  Thereafter, in January 2007, the RO issued a rating 
awarding a 20 percent disability rating for the veteran's 
right shoulder disability.  In light of the veteran's request 
for a 20 percent disability rating, this action constitutes a 
full grant of benefits sought and satisfies his appeal.  
Accordingly, no further action on that matter is warranted.  


FINDING OF FACT

VA audiometric testing, performed in 1997, 1998, and 2006, 
reflects that the veteran's hearing loss disability is 
manifested by a pure tone threshold average of between 12 and 
25 decibels in the right ear, and between 18 and 29 decibels 
in the left ear with right ear speech recognition ranging 
between 92 and 100 percent and left ear speech recognition 
ranging between 84 and 100 percent.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss disability have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 
6100 (as in effect prior to, and on and after, June 10, 
1999).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant' s representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

In Mayfield v. Nicholson, 444 F. 3d. 1329 (2006), the Federal 
Circuit Court held that the VCAA notice must be provided 
prior to the initial decision or prior to readjudication, and 
such duty to notify cannot be satisfied by post-decisional 
communications.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. § 
5103A and 38 C.F.R. § 3.159(b) apply to all five elements of 
a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini applies equally to all 
five elements of a service connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the issue of evaluation of bilateral hearing loss.  The 
appellant was provided adequate notice as to the evidence 
needed to substantiate his claim.  In a VCAA letter of 
October 2006, the appellant was informed of the evidence 
necessary to establish entitlement, what evidence was to be 
provided by the appellant, what evidence the VA would attempt 
to obtain on his behalf, and what evidence was to be provided 
by him.  In addition, the appellant was informed of the 
specific law applicable to the claim.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Therefore, 
the Board finds that the VA has no outstanding duty to inform 
the appellant that any additional information or evidence is 
needed.  The notice did not predate the rating decision.

The Board notes that an initial VCAA notice addressing 
service connection was provided prior to the rating decision 
of March 2002.  Subsequent to being granted service 
connection, the veteran appealed the initial rating assigned 
to his disability.  The VCAA notice regarding the evaluation 
did not predate the rating decision.  However, the appellant 
could not have been initially provided notice on an issue 
which had not been raised.  The October 2006 notice, provided 
after the veteran appealed the evaluation assigned, was 
adequate and a supplemental statement of the case was issued 
subsequent to the notice which constituted subsequent 
process.  No prejudice has been claimed as a result of the 
timing of the notice.  Moreover, the essential fairness of 
the adjudication was not affected.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

The Board also notes that to be consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that supports the claim, or 
something to the effect that the claimant should "submit any 
additional evidence that supports your claim."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In this case the letter 
dated in October 2006 specifically described the evidence 
needed to establish entitlement and requested that the 
appellant send the RO what it needs in conjunction with 
providing a description of evidence that would be relevant to 
the appellant's claim.  Therefore, the Board finds that the 
letter as a whole complied with the fourth element.  Thus, 
the Board finds that each of the four content requirements of 
a VCAA notice has been fully satisfied.

Furthermore, the October 2006 letter provided the veteran 
with notice with respect to the evidence necessary to 
establish degree of disability and an effective date for an 
award as required by Dingess, supra.  In any event, the Board 
finds that appellant's claim is being denied, therefore there 
can be no possibility of prejudice to the appellant even if 
the appellant was not informed of the same.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In connection 
with the current appeal, service medical records and private 
medical records have been obtained.  The veteran was afforded 
VA examinations.  Therefore, the Board finds that the VA has 
satisfied its duties to notify and to assist the claimant in 
this case.  No further assistance to the veteran with the 
development of evidence is required.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d).


Background

The veteran's claim for service connection for a hearing loss 
disability was received in June 1997.  He asserted that his 
hearing loss resulted from an in-service mine explosion while 
serving in Vietnam.  

Various health care providers and employers have submitted 
statements throughout the course of the appeal attesting to 
the veteran's difficulty hearing.  An August 1997 statement 
from Dr. D.R.P. notes that the veteran complained of 
difficulty hearing in crowded situations with lots of 
background noise.  Audiograms had revealed a high frequency 
sensorineural hearing loss consistent with past noise 
exposure.  The veteran's ex-wife reported that he complained 
of noise hurting his ears and that the television sometimes 
bothered him.  His supervisor at work reported that the 
veteran had difficulty hearing and that he would lean forward 
or ask others to repeat themselves even if they were standing 
close to him.   

In connection with his claim, the veteran was afforded a VA 
audiological examination in December 1997.  At that time, 
pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
5
10
10
25
12
LEFT
10
15
25
25
18

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 100 percent in the left ear.  
The veteran reported that his tinnitus interfered with his 
ability to understand speech and that loud noises "hurt the 
ears."  

A subsequent VA audiological examination report dated in July 
1998 notes that the veteran had "a little hearing loss" but 
his main complaint was "tinnitus and extreme vertigo."  
Pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
25
25
20
20
22
LEFT
20
30
35
30
28

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 84 percent in the left ear.  
Mild to moderate bilateral sensorineural hearing loss was 
diagnosed.  

VA audiological evaluation in July 2002 showed that pure tone 
thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
40
40
45
40
41
LEFT
40
40
50
40
43

Speech audiometry revealed speech recognition ability of 64 
percent in the right ear and 70 percent in the left ear.  The 
examining audiologist noted that the veteran had a mild to 
moderate functional hearing loss bilaterally.  However, she 
noted that the test scores "should not be used for 
adequation."  

In response to a request for clarification from the RO, the 
audiologist that conducted the July 2002 testing observed, in 
November 2002, that the test scores should not be used 
because there were believed to be a "false representation of 
how the veteran can hear."  The veteran responded in 
February 2003 by reporting that his ears range so loud and in 
so many different tones, that it was hard for him to tell 
what was external and what was internal.  Instead of trying 
to guess during the July 2002 audiological testing, he waited 
until he could hear the tone for sure.  

During his most recent VA examination in November 2006 the 
veteran reported difficulty in background noise and 
difficulty with ringing in both ears.  The examiner observed 
that there was no functional impairment resulting from the 
veteran's hearing loss.  Pure tone thresholds, in decibels, 
were as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
20
20
20
40
25
LEFT
20
25
30
40
29

Speech audiometry revealed speech recognition ability of 100 
percent in both ears.  


Legal Criteria and Analysis

Adjudicating an initial rating claim requires the Board to 
consider the degree of disability during the entire course of 
the claim.  In Fenderson v. West, 12 Vet. App. 119 (1999), 
the Court discussed the concept of the "staging" of 
ratings, finding that in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Id. at 126-28.  We conclude that 
the disability has not significantly changed and that a 
uniform rating is warranted.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule) which 
is based on the average impairment of earning capacity in 
civil occupations.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  
Disability evaluations for hearing impairment are derived by 
a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 
349 (1992).  Examinations are conducted using the controlled 
speech discrimination tests together with the results of the 
pure tone audiometry test.  See 38 C.F.R. § 4.85 (2006).  The 
results are then analyzed using tables contained in 38 C.F.R. 
§ 4.85, Diagnostic Code 6100. 

The rating schedule for hearing loss provides that 
evaluations of hearing loss range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies 
1000, 2000, 3000 and 4000 cycles per second (Hertz).  To 
evaluate the degree of disability from defective hearing, the 
rating schedule established eleven auditory acuity levels 
designated from level I for essentially normal acuity through 
level XI for profound deafness.  38 C.F.R. 4.85, Diagnostic 
Code 6100.

The rating schedule provisions for evaluating hearing loss 
were amended effective in June 1999.  The timing of this 
change requires the Board to first consider the claim under 
the appropriate pre-amended regulations for any period prior 
to the effective date of the amended diagnostic codes.  
Thereafter, the Board must analyze the evidence and consider 
whether a rating higher than the previous rating is 
warranted.  See VAOPGCPREC 7-2003; Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003).  Despite the revisions, the basic 
method for evaluating hearing loss (discussed above) 
generally remains the same.  The revised regulations do, 
however, include a special method for rating exceptional 
patterns of hearing impairment, as defined by 38 C.F.R. § 
4.86.  Exceptional patterns of hearing impairment exist when 
the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz 
are each 55 decibels or more, or when the pure tone 
thresholds are 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz.  38 C.F.R. § 4.86 (as in 
effect on and after June 10, 1999).


Analysis

The veteran asserts that his service-connected bilateral 
hearing loss disability is more severe than currently 
evaluated.  The Board notes that in addition to his hearing 
loss disability, the veteran has established service 
connection for vertigo, rated as 30 percent disabling, and 
tinnitus, rated as 10 percent disabling.  After a careful 
review of the evidence of record the Board finds that the 
evidence is against the veteran's claim for a higher initial 
rating for his service-connected hearing loss disability.  

The objective evidence consists of three audiological 
examinations that are adequate for VA rating purposes.  The 
December 1997 examination resulted in an average right ear 
pure tone loss of 12 decibels with speech recognition of 96 
percent.  This results in a numeric designation of Level I 
hearing in the right ear.  38 C.F.R. § 4.87, Table VI (2006).  
Similarly, the veteran's left ear average pure tone loss of 
18 decibels with speech recognition of 100 percent is also 
consistent with Level I hearing.  These combined numeric 
designations result in a rating of 0 percent under Diagnostic 
Code 6100.  38 C.F.R. § 4.85, Table VII (2006).  

Similar results are found in the July 1998 audiological 
examination report.  At that time, the right ear average pure 
tone loss was 22 decibels with speech recognition of 92 
percent.  This results in a numeric designation of Level I 
hearing in the right ear.  The veteran's left ear average 
pure tone loss of 28 decibels with speech recognition of 100 
percent is consistent with Level II hearing.  These combined 
numeric designations result in a rating of 0 percent under 
Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VII (2006).  

Lastly, the November 2006 VA audiological examination 
resulted in an average right ear pure tone loss of 25 
decibels with speech recognition and average left ear pure 
tone loss of 29 decibels with speech recognition of 100 
percent bilaterally.  These findings result in Level I 
hearing in both ears.  38 C.F.R. § 4.87, Table VI (2006).  
The combined numeric designations result in a rating of 0 
percent under Diagnostic Code 6100.  38 C.F.R. § 4.85, Table 
VII (2006).  

As shown above, the competent medical evidence shows that the 
criteria for a compensable evaluation for the veteran's 
service-connected hearing loss disability has not been met at 
any time during the course of the appeal.  

In reaching this decision, the Board acknowledges that the 
July 2002 audiological findings appear to suggest that the 
veteran's hearing loss disability is more severe than the 
findings recorded in the December 1997, July 1998, and 
November 2006 audiological examinations.  However, the July 
2002 has no probative value.  The examining audiologist 
questioned the validity of the test results and felt that the 
test scores should not be used as the results did not 
represent the veteran's actual ability to hear.  In contrast, 
there is no indication that the December 1997, July 1998, and 
November 2006 examination reports are not adequate.  
Furthermore, the findings contained in these examination 
reports are consistent with each other and the evidence of 
record.  Thus, the Board places greater probative weight on 
the 1997, 1998, and 2006 audiological findings.

The Board also notes that there are two private audiological 
evaluations, dated in May 2000 and August 2003, since the 
veteran filed his claim for service connection.  
However, neither private audiological examination contains 
all of the information necessary to determine the veteran's 
level of hearing loss disability under the rating criteria.  
Neither evaluation establishes the method of testing for 
speech discrimination, a required component for evaluating 
hearing loss.  Therefore, the Board's analysis is based on 
the 1997, 1998, and 2006 VA audiological examinations which 
provide all of the information necessary for determining the 
level of disability.  38 C.F.R. § 4.85 (2006).

Although the veteran asserts that his hearing loss disability 
warrants a compensable rating, the Board finds that the 
evidence of record preponderates against a rating in excess 
of 0 percent under both the old or new criteria.  See 
Lendenmann, 3 Vet.App. at 349.  The evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit of the doubt rule.  38 C.F.R. § 4.3.

The Board notes that there is no evidence of an exceptional 
or unusual disability picture with related factors, such as 
marked interference with employment or frequent periods of 
hospitalization, as to warrant referral of the case to 
appropriate VA officials for consideration of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1).  
Shipwash v. Brown, 8 Vet. App. 218 (1995). There is no 
evidence that the condition has recently required 
hospitalization.  His service-connected hearing loss may well 
cause some impairment in his daily activities, as evidenced 
by statements from his employer and ex-wife, but there is 
nothing to distinguish his case from the cases of numerous 
other veterans who are subject to the schedular rating 
criteria for hearing loss.  In any event, the Board, in the 
first instance, may not assign an extraschedular rating.  
Floyd v. Brown, 9 Vet. App. 88 (1996).


ORDER

A compensable evaluation for bilateral hearing loss is 
denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


